I think this case should have been submitted to the jury.
A strike against the defendant company had been on for some days prior to the happening of the accident in question, accompanied with more or less mob violence, and on the very morning in question the governor of the State had ordered a military force to the city of Pawtucket to preserve order and restrain violence against the property and employees of the railroad company, and had issued a proclamation calling upon persons riotously assembled at Pawtucket to disperse. Early in the morning of June 12, however, a crowd had begun to gather at the junction of East and Pawtucket avenues, in Pawtucket, and at the time the car upon which the plaintiff was riding approached that place it numbered, according to the decided preponderance of the testimony, from seven hundred to one thousand people.
The plaintiff testifies that he did not know that the strike had assumed serious proportions in Pawtucket, and also that he was ignorant of the presence of a crowd ahead of the car, as he was facing partially sideways and looking in that direction, until about the time the stones were thrown into the car. The motorman, however, must have seen the crowd, which swarmed in and near to the road at the junction aforesaid, from quite a long distance away.
Whether in view of these facts it became the duty of the men in control of the car to take some measure to protect the plaintiff and to refrain from propelling him into said crowd without notifying him of the possible danger and giving him an opportunity to leave the car was, in my judgment, a question for the jury to determine. In other words, it was for the jury to say whether, on the facts which appeared in evidence, the persons in charge of the car, in the discharge of their duty to the passengers, should have anticipated that the crowd was a source of danger to the ear and its occupants.
As to the exact degree of care which a carrier of passengers *Page 316 
is bound to exercise, to protect them from the attacks of third parties who are not under its control, is a question upon which the authority is meagre and somewhat uncertain. It has often been laid down generally that a carrier of passengers for hire is bound to use the utmost vigilance in guarding passengers from violence from whatever source arising which might reasonably be anticipated or naturally expected to occur, in view of all the circumstances. Flint v. Norwich, etc., Co., 34 Conn. 554, approved in Putnam v. Ry. Co., 55 N.Y. p. 114. See also 5 Am. Eng. Ency. L. 2 ed. 554, note, for cases in which the proposition was cited with approval. The same general doctrine has been adopted and approved in our own State. Boss v. Prov Wor. R.R. Co., 15 R.I. 149, 154; Elliott v. Newport St. Ry.Co., 18 R.I. 707, 710. In none of these cases, however, did the facts involve the question as to the degree of care which a railroad company is bound to exercise to protect passengers from the attacks of third parties not under its control. Upon a careful review of all the cases which I have been able to find I am of opinion that it is impossible to lay down a general principle which will satisfactorily meet every case of this class. The circumstances surrounding such attacks will be so diverse that the rule to be applied must be determined to a large extent by the facts themselves. As was said by Mr. Justice Scott in Chicago  Alton R.R. Co. v. Pillsbury, 123 Ill. at p. 22: "With regard to danger and hazard to travel arising otherwise than on the train, and not incidents of such travel, the degree of care to be observed to discover and prevent all danger to and consequent injuries to passengers, must depend in a large measure on the attendant circumstances. No doubt in many cases, if the carrier observes ordinary care and diligence to discover and prevent injury to passengers, such as any prudent person would do for his own personal safety, it will be exonerated from liability. In other cases and under other circumstances it will, no doubt, be the duty of the carrier to exercise the utmost care, skill, and diligence to protect the passengers from danger and injury, so far as the same by the exercise of such care and skill and diligence could have been reasonably and practically foreseen *Page 317 
and anticipated in time to prevent injury. In no care must the carrier expose the passenger to extra hazardous dangers that might readily be discovered or anticipated by all reasonable, practicable, care and diligence." This statement of the law is approved by Ray in his work on "Negligence of Imposed Duties," § 66.
The case of Fewings v. Mendenhall, 88 Minn. 336, mainly relied on in the majority opinion, which lays down the rule broadly that ordinary care only is required, seems to fall within the first half of the rule above stated. In that case the plaintiff, during a strike inaugurated by street railway employees, took passage in the evening on a street car. While the car was proceeding along a certain street, a strike sympathizer threw a stone which passed through one of the windows of the car and seriously injured the plaintiff. But it must be noticed that there is this important difference between that case and the case at bar, viz., that the agents of the defendant there had no notice, aside from the general conditions of the strike, that the car was in any particular danger at the time the plaintiff was struck. There the stone was thrown in the night time by an isolated individual; here a volley of stones was thrown by a large crowd which was visible from a distance of nearly a quarter of a mile. It is to be observed that the authorities upon which the Minnesota case relies do not purport to enunciate the general principle of law governing all cases of injuries to passengers by third parties, but appear to have been decided in view of their own peculiar facts.
Thus in Tall v. Packet Co., 44 A. 1007 (Md.), 47 L.R.A. 120, a captain of a steamboat permitted certain passengers to play cards on board, in spite of a regulation of the company forbidding it. In a fight which took place as a result of the game, the plaintiff was injured. The court held that the danger of such a result could not reasonably have been foreseen, and that a verdict was properly directed for the defendant.
In Pa., etc., R.R. v. MacKinney, 124 Pa. St. 462, the plaintiff, while sitting by an open window in a train, was struck by something like a piece of coal, just about as another train passed in an opposite direction. The case went to the jury, *Page 318 
but it was held error to charge that any accident received during transportation raised a presumption of negligence in the defendant.
Thomas v. Philadelphia, etc., R.R. Co., 148 Pa. St. 180, was another case where the plaintiff, while sitting by the open window of a car, was struck by some missile and injured. It could not be discovered what had struck him, nor where it had come from, and it was held that the court properly directed a verdict for the defendant.
I do not think these cases warrant the conclusion which was reached by the Minnesota court, that, as a general proposition,
as respects the acts of strangers, carriers of passengers are liable to the exercise of ordinary care and prudence only. On the contrary, I consider that the rule laid down in the Pillsbury case is preferable, and that the rule to be applied will vary materially according to the circumstances of the case. If the rule announced in the Minnesota case was intended to apply to that case only, or to cases involving similar facts, I fully agree to it, for in my judgment that case was rightly decided. What I object to is the applying of that rule to a case like the one at bar, which is very dissimilar.
As to the criterion which will determine whether a carrier is bound to use the utmost or only ordinary care and skill to protect passengers from the wrongful acts of third parties, I think it will depend upon whether the carrier has reason to anticipate that the conveyance is in peculiar danger from that source. Buehler v. Union Traction Co., 49 Atl. Rep. 788. And that the case at bar falls within the latter class of cases is established by our own decision in this very case, overruling a demurrer to the declaration, and reported in 25 R.I. 202. Dubois, J., in delivering the opinion of the court in that case, said: "The more stringent rule is established for the protection of passengers while in transit. During their passage they are to be guarded not only against accidents resulting from defects in the running appliances, but also from dangers arising out of the recklessness or carelessness of the servants of the common carrier. . . . In approaching any place of danger it is the duty of the common carrier of passengers *Page 319 
and its servants to exercise the utmost care, caution, vigilance, and skill which prudent men would use under like circumstances." If, then, the motorman had reason to anticipate danger from the presence of the crowd in the street, I think he was bound to exercise the degree of care above stated. But the ruling of the trial court seems to go the length of saying, in effect, that under no reasonable view of the facts did the motorman have cause to anticipate danger. I can not agree to this. Under the circumstances appearing in evidence regarding the strike, I do not think it can be said as matter of law that the gathering of a crowd of nearly one thousand people at said point on the line of the road was not an indication of danger. It is unfortunately only too common for strikes to be accompanied with mob violence; and the throwing of stones by a crowd of strike sympathizers is not of such rare occurrence that a jury might not find it reasonably to be anticipated in such a case. I therefore think that it was for the jury to say whether the motorman and conductor had reason to foresee danger to the passengers in this case.
If that question should be decided in the affirmative the further question would arise, viz., whether the servants and agents of the defendant did exercise that high degree of care and skill, under the circumstances of the case, which will exonerate it from liability. And, as held in the previous opinion in this case, that also is a question of fact which must be determined by a jury.
That the majority opinion now given practically overrules the former opinion, seems to me to be very clear.